           Case 7:21-cv-05312-VB Document 17-2 Filed 08/11/21 Page 1 of 4




  w~stcl:iester
                gov.com
 ROBERT P. ASTORINO
 County Exeartive

 DEPARTMENT OF PUBLIC WORKS AND TRANSPORTATION

 VINCENT F. KOPICla, P.E.
 Commissioner

 JOSEPH l. NICOLETTI, JR., P.E.
 First Deputy Commissioner




                                                                  December 12, 2017

OVERNIGHT DELIVERY
Roger Woolsey
White Plains Aviation Partners, LLC
Hangar "M"
Westchester County Airport
White Plains, New York

Re:    White Plains Aviation Partners, LLC d/b/a Million Air White Plains

Dear Mr. Woolsey:
       I am in receipt of your attorney's letter dated November 14, 2017, on behalf of White
Plains Aviation Partners, LLC d/b/a Million Air White Plains ("Lessee"), transmitting Lessee's
"Modified Plans" to construct an additional hangar under its lease agreement with the County of
Westchester (the "Lease"). Pursuant to Section 6.2 of the Lease, I am writing to notify Lessee
that the County disapproves the Modified Plans for the reasons specified below.

  I.   Section 6.2

       Section 6.2 of the Lease provides that if "material changes or modifications are required
to the Plans or the Proposed Improvements'' Lessee shall submit them for the County's review
(emphasis added). Lessee has not demonstrated why material changes or modifications are
required to be made to the Plans or the Proposed Improvements that the County Board of
Legislators approved and for which it performed a review under the State Environmental Quality
Review Act ("SEQRA") before authorizing the Lease.
       Assuming Lessee can establish that the Modified Plans are "required" under the Lease,
additional issues that have to be resolved before the County can approve the Modified Plans are
set forth below.
         Case 7:21-cv-05312-VB Document 17-2 Filed 08/11/21 Page 2 of 4



 II.   SEORA

        Before the Modified Plans can be approved, the New York State Environmental Quality
Review Act ("SEQRA") must be complied with. The proposed hangar in the Modified Plans is
almost three times the size of the existing hangar and includes multiple stories with additional
office space and other facilities. In order to comply with SEQRA, Lessee must provide additional
information:

       1. Project Narrative. Provide an updated narrative description of the entire project (i.e.,
          the Proposed improvements and the Modified Plans) for inclusion in parts 1 and 3 of
          the SEQR EAF. The narrative must describe the amended project scope,
          incorporating the additional hangar building and address, at a minimum, the
          following issue areas: visual impacts, lighting, energy use, utility use, parking,
          operational capacity and breakdown for general aviation and other aviation uses,
          storage and use of materials including hazardous materials, waste generation and
          stormwater runoff.

       2. Amended Part 1. Amend Part 1 of the EAF to include the proposed hangar building
          and all aspects associated with the new hangar including those mentioned above and
          any other aspects concerning the change or expansion of uses at the site.

       3. Table. Provide a table depicting before construction (i.e., before this larger project)
          and after construction (proposed) quantities for the following to be used as an
          attachment to the EAF Part 3.
              a.    Total Project Area (sf)
              b.     Existing Pavement Area (sf)
              c.     Existing Building Area (sf)
              d.    Total Existing Impervious Surfaces (sf)
              e.     Existing Landscaped Area (sf)
              f.     Proposed Pavement Area (sf)
              g.     Proposed Porous Pavement Area (sf)
              h.     Proposed Building Area (st)
              i.     Proposed Landscaped Area {sf)
              J.    Total Proposed Impervious Surfaces {st)
              k.    Water Quality Volume from Proposed Building Area (cf)
              I.     Water Quality Volume from Proposed Pavement Area (cf)
              m.     Water Quality Volume from Total Proposed Impervious Surfaces (cf)
              n.     Stormwater Management Practice (SMP) Volume for Runoff from
                     Proposed Building Area (cf)
              o.     Stormwater Management Practice (SMP) Volume for Runoff from
                     Proposed Pavement Area (cf)
              p.    Total SMP Volume for Runoff from Proposed Impervious Surfaces (ct)

        On December 8, 2017, Lessee provided the County via email with information that may
be relevant to the SEQRA issues outlined above. The County is currently reviewing this
          Case 7:21-cv-05312-VB Document 17-2 Filed 08/11/21 Page 3 of 4



information for adequacy to determine if the information provided is sufficient for the County to
comply with SEQRA.

III.    SPDES/SWPPP
        Before the Modified Plans can be approved, a modified Stormwater Pollution Prevention
Plan ("SWPPP") is required in accordance with New York State Department of Environmental
Conservation ("NYSDEC") General Permit GP-0-15-002, which is a State Pollutant Discharge
Elimination System ("SPDES") General Permit for Stormwater Discharges from Construction
Activity. See Part 111.C. and Table 2 of the permit.

       Additionally, the County's concerns about the SWPPP related to the Plans or the
Proposed Improvements have been relayed to Lessee repeatedly since at least December 2016.
The County's concerns need to be addressed in order for it to certify the SWPPP.

        Note that the Notice of Intent (''NOi") included in the SWPPP and required to be filed
with the NYSDEC prior to commencement of construction activity also requires completion of
the review process in accordance with the New York State Historic Preservation Act before
submission of the NOi and SWPPP.

        On December 8, 2017, Lessee provided the County via email with information that may
be relevant to the SPDES/SWPP issues set forth above. The County is currently reviewing this
information for adequacy.

IV.    NEPA

        Assuming the Modified Plans are approved by the County, the FAA must approve a
modified Airport Layout Plan ("ALP") which requires the FAA to conform with the National
Environmental Policy Act (''NEPA").

         Please note the FAA's concerns about the NEPA related to the Plans or the Proposed
Improvements have been relayed to Lessee. Pursuant to email correspondence dated July 7 and
10, 2017 between Craig Lader, Principal Transportation Planner, and Marie Jenet,
Environmental Specialist with the FAA, a short Environmental Assessment form is required for
the project. A draft Environmental Assessment form was prepared by David Kvinge, Director of
Environmental Planning, and forwarded to Bryan Ehnes of Bohler Engineering for additional
items before being submitted to the FAA by Craig Lader, Principal Transportation Planner, by
email to Marie Jenet of the FAA dated August 16, 2017. The FAA informed the County that
Marie Jenet was on vacation until August 28. Marie Jenet, by telephone conversation with Craig
Lader, noted some amendments that were required to the EA, which were relayed to Bohler
Engineering by email from David K vinge to Bryan Ehnes dated September 1, 2017. More
detailed comments from the FAA concerning the EA were received by telephone conversation
on September 7, 2017 between Marie Jenet and David Kvinge, enumerated as eleven bullet
points concerning the draft EA in an email correspondence from David Kvinge, Director of
Environmental Planning, with a carbon copy to Bryan Ehnes of Bohler Engineering and Niles
Miller, Project Manager for Million Air, dated September 7, 2017.
          Case 7:21-cv-05312-VB Document 17-2 Filed 08/11/21 Page 4 of 4




        On December 8, 2017, Lessee provided the County via email with information that may
be relevant to the NEPA issues set forth above.

 V.   TAXES

      Under article 16 of the Lease, Lessee

       "shall pay to the appropriate tax collection agency when due and payable, without
       deduction or set-off, all real estate taxes, general and special assessments, water rents,
       rates and charges, sewer rents and all other governmental impositions and charges of
       every kind and nature, if any, extraordinary and ordinary and any taxes in lieu of the
       foregoing (hereinafter collectively referred to as "Real Estate Taxes") levied, imposed or
       assessed by any local taxing authority during the Lease Term of or any part thereof upon
       the land, buildings and other improvements constituting the Premises. Real Estate Taxes
       shall include any new tax of a nature not presently in effect but which may be hereafter
       levied, assessed or imposed upon the County or the Premises, if such tax shall be based
       on or arise out of the use or operation of the Premises or the County' s ownership of the
       Premises."

        As of this date, Lessee has failed to pay real estate taxes of $82,694.48. Until Lessee
pays its real estate taxes in full, the County is not in a position to consider any modifications to
the Lease.

VI.   CONCLUSION

       In sum, the County is not able to approve the proposed "Modified Plans" at this time.

       Under section 27.1 of the Lease, the County is required to provide your Leasehold
Mortgagee with a copy of this letter. However, the County has never been provided with the
information necessary to do so, despite its request to a member of your team. Accordingly,
please forward a copy of this letter to your Leasehold Mortgagee. We appreciate your
cooperation in this matter.



                                                                     v~/~<
                                                                     Vincent F. Kopicki, P .E.
                                                                     Commissioner of Public
                                                                     Works and Transportation
cc:    White Plains Aviation Partners, LLC (Airport)
       White Plains Aviation Partners, LLC (Houston, TX)
       Eon S. Nichols, Esq., Cuddy & Feder LLP
       Leasehold Mortgagee
       Deputy County Executive
       County Attorney
       Planning Commissioner
       Airport Manager
